EXHIBIT 10.29

STOCK REPURCHASE AGREEMENT
Julius S. Burns

This Stock Repurchase Agreement (the "Agreement") is made and entered into as of
the 28th day of April, 2000, by and between Merchants Metals Holding Company, a
Delaware corporation (the "Company"), and the person named on the signature page
hereto (the "Stockholder").

WHEREAS, the Stockholder has agreed to purchase the number of shares of Class C
Common Stock, par value $.01 per share, of the Company, as designated on the
signature page hereto (the "Purchased Common Stock"); and

WHEREAS, as a condition to its agreement to sell the Purchased Common Stock to
the Stockholder, the Company is requiring the Stockholder to execute and deliver
this Agreement, whereby the number of shares of the Purchased Common Stock
designated on the signature page hereto (the "Repurchase Shares") are subject to
this Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby agree as follows:

    

 1. Grant of Repurchase Option to the Company. The Stockholder hereby grants to
    the Company (or its designee) the right to repurchase the Repurchase Shares
    on the terms and subject to the conditions described in this Agreement.
    Except as otherwise provided in this Section 1, if, at any time on or prior
    to the fourth anniversary of the date of the issuance of the Repurchase
    Shares to the Stockholder, the Stockholder shall cease to be employed by the
    Company or one or more of its subsidiaries for the reasons described in
    Section 2 (a "Termination Event"), then the Company (or its designee) shall
    have the option (the "Repurchase Option") to purchase all or a portion of
    the Repurchase Shares in accordance with the provisions of Section 2 of this
    Agreement. If the Company (or its designee) desires to exercise the
    Repurchase Option, it shall give written notice of such exercise (the
    "Exercise Notice") to the Stockholder (or his personal representative in the
    event of his death) within 180 days following the occurrence of the
    Termination Event. The Exercise Notice shall indicate the number of the
    Repurchase Shares to be repurchased by the Company. The Exercise Notice also
    shall indicate the repurchase price, as calculated in accordance with
    Section 2 of this Agreement, to be paid for the Repurchase Shares to be
    repurchased and shall indicate the date (the "Repurchase Date") (which shall
    not be later than 60 days following the date of the Exercise Notice, but may
    be extended for a period necessary for an appraiser to determine Fair Market
    Value as set forth in Section 2) on which the Repurchase Shares identified
    in such Exercise Notice will be repurchased. On the Repurchase Date, the
    Stockholder (or his personal representative in the event of his death) will
    be obligated to sell, and the Company (or its designee) will be obligated to
    purchase (subject, in the case of the Company, to the receipt of any
    applicable lender approvals and subject to the availability of adequate
    legal surplus), the Repurchase Shares to which the Exercise Notice relates,
    at the repurchase price calculated in accordance with Section 2 of this
    Agreement. The Repurchase Option shall expire 180 days following the
    occurrence of a Termination Event for any Repurchase Shares with respect to
    which an Exercise Notice has not been delivered by such date.

    

    

 2. Repurchase Price and Vesting. Unless otherwise accelerated pursuant to this
    Section 2, ownership in the following Repurchase Shares shall vest with the
    Stockholder in the portions and on the dates as follows:

    

    (1) 10,000 of the Repurchase Shares on the Issuance Date (defined below);

    (2) an additional 2,125 of the Repurchase Shares on the day after the first
    anniversary of the Issuance Date;

    (3) an additional 2,125 of the Repurchase Shares on the day after the second
    anniversary of the Issuance Date;

    (4) an additional 2,125 of the Repurchase Shares on the day after the third
    anniversary of the Issuance Date; and

    (5) an additional 2,125 of the Repurchase Shares on the day after the fourth
    anniversary of the Issuance Date.

    If the Stockholder's employment is terminated on or before the fourth
    anniversary of the Issuance Date (i) by the Stockholder, or (ii) by the
    Company for Cause, the Company may repurchase the Vested Shares for the Fair
    Market Value thereof and the Unvested Shares for a price of $1.00 per share.

    If the Stockholder's employment is terminated on or before the fourth
    anniversary of the Issuance Date (i) due to the Stockholder's death or
    disability, or (ii) by the Company without Cause, all of the Repurchase
    Shares shall become Vested Shares upon such event and the Company may
    repurchase the Vested Shares for the Fair Market Value thereof.

    As used in this Agreement, (i) "Cause" means conduct by the Stockholder
    (A) resulting in a conviction of, or plea of nolo contendre to, a felony,
    (B) constituting material breach of, or continued gross neglect of his
    duties or responsibilities under, the terms of his employment with the
    Company or any of its Subsidiaries, (C) constituting fraud, dishonesty in
    connection with his employment, competition with the Company or any of its
    subsidiaries, or unauthorized use of any trade secret or other confidential
    information of the Company or any of its subsidiaries, or (D) constituting
    the failure to properly perform his duties in the reasonable good faith
    judgment of the Board of Directors of the Company; provided, however, the
    Company shall give Stockholder written notice of any actions alleged to
    constitute Cause under clause (B) or (D) above, and the Stockholder shall
    have a reasonable opportunity (as specified by the Board of Directors) to
    cure any such alleged Cause, (ii) "Issuance Date" means the date of the
    purchase of the Repurchase Shares by the Stockholder, (iii) "Unvested
    Shares" means the shares of Repurchase Stock not vested pursuant to this
    Section 2 by the date of the Termination Event, and (iv) "Vested Shares"
    means the shares of Repurchase Stock vested pursuant to this Section 2 on or
    by the date of the Termination Event.

    Also, as used in this Agreement, "Fair Market Value" of Vested Shares means
    the fair market value of such Vested Shares as determined by mutual
    agreement of the Board of Directors of the Company and the Stockholder. If
    within 15 days after the date of the Exercise Notice, such parties are
    unable to agree on such Fair Market Value, the Fair Market Value shall be
    determined by an independent appraiser mutually selected by the Board of
    Directors of the Company and the Stockholder. If such parties are unable to
    agree upon an appraiser within 30 days after the date of the Exercise
    Notice, the Board of Directors of the Company, on the one hand, and the
    Stockholder, on the other hand, shall each select an independent appraiser.
    Those two appraisers shall then select a third independent appraiser. That
    third independent appraiser shall determine the Fair Market Value, and such
    determination shall be binding upon the parties hereto.

    

 3. Restrictions on Transfer. The Stockholder agrees not to sell, assign,
    transfer, pledge hypothecate, make gifts of or in any manner whatsoever
    dispose of or encumber (any such transfer or disposition being hereinafter
    referred to as a "Transfer") the Repurchase Shares, except by will or by the
    laws of descent and distribution at any time prior to the fourth anniversary
    of the Issuance Date, unless such Transfer is in accordance with the terms
    and provisions of this Agreement. The Stockholder may not effect a Transfer
    of any of the Repurchase Shares other than (i) with the consent of the
    Company (as evidenced by a resolution duly adopted by at least a majority of
    the members of the Board of Directors of the Company), (ii)  in connection
    with a business combination transaction approved by the Board of Directors
    of the Company, (iii) in connection with a "change in control" transaction
    involving a transfer or series of transfers to any person or group of
    related persons, not affiliated with the then existing stockholders of the
    Company, of the capital stock of the Company which results in the holder(s)
    thereof becoming entitled to elect a majority of the members of the Board of
    Directors of the Company, (iv) in connection with a public offering of the
    Company's capital stock in which the Stockholder is permitted to participate
    by the Company or (v) pursuant to the Repurchase Option. Notwithstanding the
    foregoing, the Stockholder may effect a Transfer of the Repurchase Shares if
    the Repurchase Option has expired according to its terms. Any purported
    Transfer in violation of this Agreement shall be null and void and of no
    force and effect.

    

    

 4. Certificate Legend; Transferees Bound. The Stockholder agrees that the
    certificate(s) representing the Repurchase Shares will bear a legend
    indicating that the Repurchase Shares are subject to this Agreement. Any
    transferee(s) of the Repurchase Shares will be fully bound by the provisions
    of this Agreement, and the Repurchase Shares, in the hands of any such
    transferee(s), will be subject to the Repurchase Option provided herein.

    

    

 5. Governing Law. This Agreement shall be governed by the internal laws of the
    State of Delaware (without giving effect to principles of conflict of laws).

    

    

 6. Counterparts. This Agreement may be executed in multiple counterparts, each
    of which shall be deemed an original but all of which together shall
    constitute one `and the same instrument.

    

IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
as of the date first above written.



MERCHANTS METALS HOLDING COMPANY

By: /s/ Thomas F. McWilliams

Thomas F. McWilliams

Director

STOCKHOLDER:

/s/ Julius S. Burns
Julius S. Burns

Purchased Common Stock: 18,500 shares of Class C Common Stock, par value $0.01
per share, of the Company

Repurchase Shares: 18,500 shares of Purchased Common Stock

